Order filed March 24, 2022




                                                In The


          Eleventh Court of Appeals
                                            __________

                                     No. 11-21-00285-CV
                                         __________

                  IN THE INTEREST OF G.L.G., A CHILD


                        On Appeal from the 42nd District Court
                              Callahan County, Texas
                            Trial Court Cause No. 22086


                                             ORDER
      Before the court is Appellant’s pro se motion in which he requests that a
recording of the hearing made by the associate judge be filed in this court, that
exhibits from that hearing also be filed in this court, and that the clerk’s record be
supplemented to include the trial court’s docket sheet and findings of fact and
conclusions of law.1 We abate the appeal so that the associate judge (the trial court)
may clarify matters relating to the appellate record.




      1
       We note that the clerk’s record previously filed in this court contains the trial court’s docket sheet.
      Appellant filed a statement of inability to afford the payment of court costs,
and the clerk’s record does not show that any contest was filed.           Therefore,
Appellant is entitled to an appellate record at no charge to him. See TEX. R.
CIV. P. 145.
      In his docketing statement, Appellant indicated that there would be no
reporter’s record. However, he subsequently filed a request in the trial court for a
court reporter’s record from the hearing held on November 9, 2021, including all
evidence and exhibits submitted at that hearing. No reporter’s record has been filed
in this appeal, and based upon Appellant’s motion, it appears that the only record of
the November 9 hearing is a recording made by the associate judge. According to
Appellant, “the recording of the hearing and the nine (9) evidence files submitted
. . . exist on the Judge’s computer.” We note that, unless conducting a jury trial or
a contested termination hearing, an associate judge, in the absence of a court
reporter, is permitted to preserve the record “by any means approved by the associate
judge.” TEX. FAM. CODE ANN. § 201.009(a), (c) (West ____).
      Because this appeal is already at issue and because a reporter’s record was
requested by Appellant, we abate this appeal so that the associate judge may
determine, and clarify for this court, the following:
      1. Whether a court reporter was present and preserved a record of the
         November 9 hearing;
      2. If a court reporter was not present, whether the record was preserved by
         other means approved by the associate judge;
      3. If the record was preserved by other means approved by the associate
         judge, whether a copy of that record can be provided to this court;
      4. If a copy of the record is available, whether the associate judge can certify
         to this court that the record is accurate and complete; and
      5. Whether, with respect to the November 9 hearing, findings of fact and
         conclusions of law were entered by the associate judge.
                                          2
      The associate judge shall make any findings necessary to address the concerns
stated in this abatement order. Those findings (along with previous findings of fact
and conclusions of law, if any) shall be included in a supplemental clerk’s record
to be filed in this court on or before April 22, 2022. If, as Appellant suggests, a
recording of the November 9 hearing and the exhibits submitted at that hearing were
preserved and are contained on the associate judge’s computer, we request that a
copy of the recording and the exhibits, along with the associate judge’s
certification of the record, be submitted to this court for filing in place of a
reporter’s record. These items are also due to be filed in this court on or before
April 22, 2022.


                                                   PER CURIAM


March 24, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                         3